Exhibit 99.1 SF Partnership, LLP Chartered Accountants November 17, 2010 SEC Headquarters treet, NE Washington, DC 20549 Re: CONSORTEUM HOLDINGS, INC. File No. 000-53153 Dear Sir or Madam: We have read Item 4.02 of the Form 8-K of CONSORTEUM HOLDINGS, INC., dated November 15, 2010 and agree with the statements contained therein. Yours truly, /s/ SF PARTNERSHIP, LLP SF PARTNERSHIP, LLP The Madison Centre, 4950 Yonge Street, 4th Floor, Toronto, Ontario Canada M2N 6K1 Tel Fax www.sfgroup.ca general@sfgroup.ca
